Citation Nr: 1411693	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  08-03 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a sleep disability, to include as secondary to service-connected Sjögren's syndrome.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected Sjögren's syndrome.

3.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected Sjögren's syndrome.

4.  Entitlement to an increased rating for Sjögren's syndrome with gastroesophageal reflux disease (GERD), irritable bowel syndrome (IBS), asymptomatic hepatitis, dental caries, and migraine headaches.

5.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to August 1992.

These matters initially came before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO made the following determinations: denied entitlement to service connection for sleep apnea, hypertension, and Type II diabetes mellitus; reduced the disability rating for Sjögren's syndrome from 30 percent to 10 percent, effective July 8, 2005; and granted service connection for GERD, IBS, and asymptomatic hepatitis as secondary to the service-connected Sjögren's syndrome and assigned a 40 percent disability rating, effective July 8, 2005.

The Veteran testified before the undersigned at a September 2008 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with his claims folder.

In April 2010, the Board remanded these matters for further development.
In September 2011, the Appeals Management Center (AMC) granted service connection for dental caries and migraine headaches as secondary to service-connected Sjögren's syndrome and rated the dental caries and migraine headaches as part of the already assigned 10 percent rating for Sjögren's syndrome.

In March 2012, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2013).  38 U.S.C.A. § 7107 (a)(2) (West 2002).

In April 2012, the Board remanded these matters for further development.

In a May 2013 decision, a Decision Review Officer granted an increased (30 percent) rating for Sjögren's syndrome with dental caries and migraine headaches, effective July 13, 2011.

The Board notes that the Veteran is currently in receipt of both a 30 percent rating for Sjögren's syndrome with dental caries and migraine headaches under 38 C.F.R. § 4.88b, Diagnostic Code 6350 (2013) and a separate 40 percent rating for GERD, IBS, and asymptomatic hepatitis under 38 C.F.R. § 4.114, Diagnostic Code 7306 (2013).  However, a Note to Diagnostic Code 6350 directs that Sjögren's syndrome shall be rated either by combining the ratings for its residuals under the appropriate system, or by rating the disability under Diagnostic Code 6350, whichever method results in a higher rating.  Thus, the agency of original jurisdiction (AOJ) shall take appropriate action to properly rate the Veteran's Sjögren's syndrome under an appropriate diagnostic code.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.

In January 2014, the Veteran raised the issues of entitlement to service connection for a bilateral eye disability, a psychiatric disability, and dementia (see "Authorization and Consent to Release Information" forms (VA Form 21-4142) dated in January 2014).  These issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In its April 2012 remand, the Board instructed the AOJ to contact the United States Office of Personnel Management (OPM) and request all records considered in the Veteran's 2011 FERS disability retirement determination.  If any records were unavailable, the AOJ was to place a memorandum in the claims file detailing all efforts that were undertaken to obtain such records.  In August 2012, the AOJ sent a letter to OPM and requested the records identified by the Board.  Although the Veteran subsequently submitted copies of records that were in his possession and these records have been associated with the claims file, there is no response directly from OPM in the claims file and the AOJ did not otherwise indicate whether any further efforts were undertaken to obtain records from OPM or whether any additional records were available.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where a remand order of the Board is not complied with, the Board itself errs in failing to insure compliance.  Id. at 270-71.  As there is no indication in the claims file that OPM responded to the August 2012 letter and the AOJ did not indicate what efforts were taken following that letter to obtain all relevant records from OPM, the Board is compelled to again remand this claim for compliance with the instructions in its April 2012 remand.

The Veteran claims that he has a current sleep disability, hypertension, and diabetes mellitus and that the sleep disability and hypertension are related to sleep problems and elevated blood pressure readings in service.  In the alternative, he contends that all of these claimed disabilities are related to his service-connected Sjögren's syndrome.  

Medical records reveal that the Veteran has been diagnosed as having sleep apnea, hypertension, and diabetes mellitus.  In August 2011, a VA rheumatologist reviewed the Veteran's claims file and opined that these disabilities were not caused by his service-connected Sjögren's syndrome.  However, service connection may also be granted for a disability that is "aggravated" by a service-connected disability and no opinions have been provided as to any possible aggravation.  38 C.F.R. § 3.310 (2013).  Furthermore, no opinions were provided as to whether the diagnosed sleep disability, hypertension, and diabetes were directly related to service.  Thus, a remand is necessary to obtain new opinions as to etiology of these claimed disabilities.

With respect to the claim for an increased rating for Sjögren's syndrome, the Veteran was afforded a VA examination in March 2013 to assess the severity of the disability.  The examination report includes information concerning the severity of his Sjögren's syndrome and associated dental caries and migraine headaches, but there is no information as to the severity of his service-connected GERD, IBS, or hepatitis (which are residuals of the service-connected Sjögren's syndrome.)  As evidence concerning the severity of the residuals of Sjögren's syndrome is necessary to properly rate the underlying Sjögren's syndrome, a remand is also necessary to afford the Veteran a new VA examination to assess the severity of his service-connected Sjögren's syndrome and its residuals.  

Also, the claim for an increased rating for Sjögren's syndrome is inextricably intertwined with the claims of service connection for a sleep disability, hypertension, and diabetes (all of which are claimed as secondary to Sjögren's syndrome).

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that entitlement to a TDIU may be an element of a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU rating is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

In this case, the Veteran has been unemployed throughout much of the claim period and he has reported that he is unable to work because of his service-connected Sjögren's syndrome and its residuals.  Also, he has submitted medical opinions which indicate that he is unemployable due to, at least in part, his Sjögren's syndrome.  Thus, given the evidence of a medical disability, the claim for the highest rating possible, and evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.

The examiners who conducted March 2013 VA examinations provided opinions as to the impact of some of the Veteran's service-connected disabilities on his employability.  However, they did not address all of his service-connected disabilities.  Additionally, the opinions that were provided are insufficient because they are not accompanied by any specific explanations or rationales.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Therefore, a new opinion is necessary as to the impact of all the Veteran's service-connected disabilities on his employability.

The claim for a TDIU is also inextricably intertwined with the other service connection and increased rating issues which are currently on appeal.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

Treatment records from the Ferrell-Duncan Clinic which are included among the Veteran's paperless records in the Virtual VA system and an April 2012 examination report from Missouri Rehabilitation Center reveal that the Veteran received treatment for sleep apnea and Sjögren's syndrome from Dr. Elkady and Dr. Tay.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and ask for a release to obtain the records.  If the Veteran does not provide the release, VA should ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not been taken with regard to any relevant treatment records from the above identified private treatment providers.  Therefore, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Furthermore, following a supplemental statement of the case dated in May 2013, additional relevant evidence was included among the Veteran's paperless records in the Virtual VA system, including additional treatment records from the Ferrell-Duncan Clinic.  As pertinent evidence was received subsequent to the May 2013 supplemental statements of the case and as this evidence was not considered by the AOJ, the Board is required to remand the issues on appeal for issuance of the necessary supplemental statement of the case.  See 38 C.F.R. § 20.1304 (2013) (providing that the Board cannot consider evidence in the first instance unless the appellant waives initial consideration by the AOJ).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Contact the United States Office of Personnel Management and request all records relied upon in making the Veteran's 2011 FERS disability retirement determination.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  The AOJ shall ask the Veteran to complete authorizations for VA to obtain all records of his treatment for a sleep disability, hypertension, diabetes, Sjögren's syndrome, a gastrointestinal disability, a dental disability, headaches, hepatitis, and a lip scar from Dr. Elkady and Dr. Tay.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.  All such notification must be documented in the claims file.
3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records and any evidence from OPM, schedule the Veteran for a VA examination with a rheumatologist to determine the etiology of his current sleep disability, hypertension, and diabetes mellitus.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For any current sleep disability, hypertension, and diabetes mellitus identified (i.e. any sleep disability, hypertension, and diabetes diagnosed since July 2005), the examiner shall answer all the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current sleep disability had its clinical onset in service, is related to the Veteran's sleep problems in service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current hypertension had its clinical onset in service, had its clinical onset in the year immediately following service, is related to the Veteran's elevated blood pressure readings in service, or is otherwise the result of a disease or injury in service?

(c)  Is it at least as likely as not (50 percent probability or more) that the current diabetes had its clinical onset in service, had its clinical onset in the year immediately following service, or is otherwise the result of a disease or injury in service?

(d)  Is it at least as likely as not (50 percent probability or more) that the current sleep disability, hypertension, and diabetes mellitus were caused by the Veteran's service-connected Sjögren's syndrome with GERD, IBS, asymptomatic hepatitis, dental caries, and migraine headaches (to include weight gain due to the disabilities)?

(e)  Is it at least as likely as not (50 percent probability or more) that the current sleep disability, hypertension, and diabetes mellitus were aggravated by the Veteran's service-connected Sjögren's syndrome with GERD, IBS, asymptomatic hepatitis, dental caries, and migraine headaches (to include weight gain due to the disabilities)?

If a current sleep disability, hypertension, or diabetes is aggravated by a service-connected disability, specify the baseline level of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

In formulating the above opinions, the examiner shall specifically acknowledge and comment on all sleep disabilities, hypertension, and diabetes diagnosed since July 2005, any reports or instances of treatment for sleep problems, hypertension, or diabetes-related problems in the Veteran's service treatment records (including his June 1989 and April 1992 reports of sleep problems, his December 1991 treatment for elevated blood pressure and sleep problems, and the June 1992 blood pressure reading of 136/90), Dr. Shimizu's October 2008 opinion, and the opinion of the examiner who conducted the August 2011 VA examination.
The absence of evidence of treatment for a particular disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  The examiner must provide reasons for each opinion given.

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records and any evidence received from OPM, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected Sjögren's syndrome and its residuals (including GERD, IBS, hepatitis, dental caries, and migraine headaches) and to determine whether his service-connected disabilities prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall indicate the frequency and duration of any exacerbations of Sjögren's syndrome, whether the disease is acute or chronic, and whether the disease produces severe impairment of health.

The examiner shall also report the absence or presence of characteristic prostrating attacks of headaches and the frequency and duration of any such attacks.  The examiner shall also specifically indicate whether the Veteran's headaches are productive of severe economic inadaptability.

The examiner shall also report the nature, severity, and frequency of all signs and symptoms associated with the Veteran's GERD, IBS, and hepatitis, to include any epigastric distress, abdominal distress, anemia, dysphagia, pyrosis, regurgitation, vomiting, diarrhea, constipation, weight loss, hematemesis, melena, anemia, fatigue, malaise, nausea, anorexia, arthralgia, hepatomegaly, or pain (to include any epigastric, abdominal, right upper quadrant, substernal, arm, or shoulder pain and whether any pain is relieved by treatment).  

The examiner shall also indicate the extent to which any symptoms associated with GERD and IBS cause impairment of the Veteran's health (e.g. considerable, definite, or severe impairment of health, or totally incapacitating) and the duration of any incapacitating episodes of hepatitis during the previous 12 months.

The examiner shall also answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (a lip scar status post biopsy and Sjögren's syndrome with GERD, IBS, hepatitis, dental caries, and migraine headaches) would, individually or in combination and without regard to any non service-connected disabilities, be sufficient to preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him?

(b)  Would the above opinion change if a sleep disability, hypertension, and/or diabetes were considered service-connected disabilities?

The examiner must provide reasons for each opinion given.

5.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case that considers all additional relevant evidence (including the additional treatment records from the Ferrell-Duncan Clinic included among the Veteran's paperless records in the Virtual VA system and all additional relevant evidence received since the May 2013 supplemental statement of the case).  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


